DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
The latest amendment (February 10, 2022) is not in proper format. Relative the patented claims, all deletions should be in single brackets and all additions should be underlined. Applicant can show changes relative to the previous set of claims in the remarks, but the listing of the claims should have all claims the are not in the patent completely underlined (since the claim is new relative to the patent, it cannot have a deletion). See MPEP 1453.

Drawings
The drawing correction submitted February 10, 2022 should be amended to include the identifier (New) with the “FIG 7” label. Further, the identification information on the page is misplaced. Rule 1.84(c) requires this information to be in the top margin. Rule 1.84(i) states in part, “If views wider than the width of the sheet are necessary for the clearest illustration of the invention, the sheet may be turned on its side so that the top of the sheet, with the appropriate top margin to be used as the heading space, is on the right-hand side.” Thus, the “heading” should be moved to the “top” of the sheet (90 degrees from where it is now).

Effective Filing Date

assigned application No. 12/774,959. The ‘959 application is a continuation-in-part of application
No. 12/557,730, filed September 11, 2009. The new claims currently being examined all require
the down hole pump to be powered by a generator that uses natural gas derived from the well. While the ‘012 patent can support this (in the paragraph beginning on line 51 of column 8), there is no support in the‘730 application. The ‘730 application stated various types of pumps that can be used for the down hole pump (beginning on line 63 of column 7). As such, the effective filing date for the currently pending claims is the filing date of the ‘959 application, May 6, 2010.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 
Claims 27-33,38,39,44,45 and 49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pre-Grant Publication 2008/0264641 to Slabaugh et al (hereinafter “Slabaugh”) in view of US Pre-Grant Publication No. 2010/0038907 to Hunt et al. (hereinafter, “Hunt”).
Slabaugh discloses a method of performing a well treatment operation comprising having a solid material (paragraph 20) in a storage unit (130), transferring the solid material from the storage unit using gravity (conveyor 190 will not work without gravity to load it), using a blender (50) to prepare a well treatment fluid comprising a liquid and the solid material (paragraph 17), transferring the well treatment fluid from the blender to a down hole pump  and pumping the well treatment fluid into a down hole location using the down hole pump (paragraph 36 states that the mixture “is subsequently injected into the well 60”). Slabaugh does not teach an electric generator used to power the down hole pump and powered by natural gas. Hunt discloses a generator (215) for use at a well site which uses gas from the well (traveling through 231) to power the engine (210) which powers the generator and also uses the generated electricity to power a well pump (280). Hunt includes an accumulator (paragraph 39) to provide a constant feed of the gas. This can be seen as conditioning the gas and the reference further states that natural gas (which is usually conditioned) from an auxiliary tank can be used. It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention from the teaching of Hunt to modify the well treatment operation of Slabaugh by adding electric power generation using natural gas and using the derived electricity to power a down hole pump to reduce or eliminate greenhouse gas emissions and eliminating the waste of natural resources (as stated in paragraph 5 of Hunt). 
In regard to claim 28, conveyor 190 of Slabaugh is fed by gravity, so the solid material is directed to the blender using gravity. The claim does not currently require the material passing 
In regard to claims 38 and 39, Hunt teaches the use of natural gas to power the engine that drives the generator (for example, paragraph 25). Paragraph 30 describes how the gas can come from wellhead 295. In regard to claim 44, paragraph 44 of Slabaugh states that amount of dry material remaining in the bulk-metering tank is monitored. See also paragraph 22. 
Claim 45 is seen to claim steps covered in the discussion of claim 27 above, and adds the feature that the storage unit contains sand or proppant, which is blended in the blender. Paragraph 17 of Slabaugh states that proppant is stored and then conveyed to and blended in blender 50. In regard to claim 49, Slabaugh’s hydration tank (26) is seen as a pre-gel storage unit to form the hydrated mixture. See paragraphs 29-31. 

Claims 34-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slabaugh in view of Hunt as applied to claims 27-33,38,39,44,45 and 49 above, and further in view of US Patent No. 7,214,028 to Boasso et al. (hereinafter “Boasso”).
	As discussed above, Slabaugh, as modified, renders applicants’ basic inventive concept of claim 27, a method of performing a well treatment operation which stores a solid material, blends the solid material with a liquid and injects the resultant fluid into a well using a down hole pump which is powered by a electricity generated by a generator using natural gas, obvious. Claim 34 depends from claim 27 and adds the feature that the storage unit is a silo erected on 
	In regard to claims 35 and 36, figures 15-20 of Boasso show the silo self-erecting from a horizontal position used for shipping to a vertical position used for dispensing at the job site. In regard to claim 37, as stated above Boasso teaches using gravity to empty the silo and Slabaugh teaches a blender. Combining these into a storage unit above the blender to direct the solid material into the blender would have been obvious to an ordinary practitioner in the art to enable efficient unloading of the silo. 

Claims 40,41 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slabaugh in view of Hunt as applied to claims 27-33,38,39,44,45 and 49 above, and further in view of US Pre-Grant Publication No. 2010/0071899 to Coquilleau et al. (hereinafter “Coquilleau”).
	As discussed above, Slabaugh, as modified, renders applicants’ basic inventive concept of claim 27 and claim 45, a method of performing a well treatment operation which stores a solid material, blends the solid material with a liquid and injects the resultant fluid into a well using a down hole pump which is powered by a electricity generated by a generator using natural gas, obvious. Claims 40 and 41 depend from claim 27 and claim 46 depends from claim 45 and these dependent claims add the feature that compressed or liquefied natural gas is used to .

Claims 27-33,37-39,42-45,47 and 48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pre-Grant Publication 2007/0201305 to Heilman et al (hereinafter “Heilman”) in view of Hunt.
Heilman discloses a method of performing a well treatment operation comprising having a solid material (paragraph 24) in a storage unit (106), transferring the solid material from the storage unit using gravity (“Gravity can be the substantial means of delivering proppant from the proppant tank”, paragraph 24), using a blender (105) to prepare a well treatment fluid comprising a liquid and the solid material (paragraph 26), transferring the well treatment fluid from the blender to a down hole pump  and pumping the well treatment fluid into a down hole location using the down hole pump (pumping grid 111). Heilman does not teach an electric generator used to power the down hole pump and powered by natural gas. Hunt discloses a generator (215) for use at a well site which uses gas from the well (traveling through 231) to power the engine (210) which powers the generator and also uses the generated electricity to power a well pump (280). Hunt includes an accumulator (paragraph 39) to provide a constant feed of the gas. This can be seen as conditioning the gas and the reference further states that natural gas (which is usually conditioned) from an auxiliary tank can be used. It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention from the 
In regard to claim 28, Heilman states in paragraph 24, “Gravity can be the substantial means of delivering proppant from the proppant tank.”  In regard to claim 29, paragraph 27 of Hunt states that the generator can be used to power a local load. The power source of blender 105 of Heilman is not explicitly given. It is considered obvious that the power source of Hunt could be used to reduce waste. In regard to claim 30, paragraph 26 of Heilman discusses the use of powder (guar) and water and mixing them in preblending unit 201 prior to delivery to the blending unit 105. In regard to claim 31, paragraph 26 of Heilman lists the possible additives, including crosslinkers, gelling agents, viscosity altering chemicals, PH buffers, modifiers, surfactants, breakers and stabilizers. In regard to claim 32, paragraph 24 of Heilman describes the control system for determining the weight of the material in the storage tank and its rate of use. In regard to claim 33, paragraph 26 states that guar is blended after being stored in the storage means. In regard to claim 37, figure 8 of Heilman shows the storage unit 106 supported at a height above the blender 105 with means to direct material into the blender.
In regard to claims 38 and 39, Hunt teaches the use of natural gas to power the engine that drives the generator (for example, paragraph 25). Paragraph 30 describes how the gas can come from wellhead 295. In regard to claim 42, paragraph 4 of Heilman states that “The proppant storage and metering unit can be filled with proppant using the pneumatic refill line while contained in the enclosure.” In regard to claim 43, paragraph 5 of Heilman states that the proppant is delivered to the blending unit by gravity and the method also includes delivering chemicals from a pre-gel blending unit to the blending unit. It is considered obvious to an ordinary practitioner in the art that the chemicals could also be delivered by gravity. In regard to 
Claim 45 is seen to claim steps covered in the discussion of claim 27 above, and adds the feature that the storage unit contains sand or proppant, which is blended in the blender. Paragraphs 8 and 22 of Heilman state that proppant is stored and then conveyed to and blended in blending unit 105. In regard to claim 47, Heilman states in paragraph 24, “Gravity can be the substantial means of delivering proppant from the proppant tank.”  In regard to claim 48, paragraph 26 of Heilman describes the pre-blender (201) as containing a pump (a transfer pump) and the fluid in pumped down hole through the pumping grid (111) and pump trucks (703). It is considered obvious to use the on-site power supply, which is already used to power pumps to power the transfer pump.

Claims 34-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heilman in view of Hunt as applied to claims 27-33,37-39, 42-45,47 and 48 above, and further in view of Boasso.
	As discussed above, Heilman, as modified, renders applicants’ basic inventive concept of claim 27, a method of performing a well treatment operation which stores a solid material, blends the solid material with a liquid and injects the resultant fluid into a well using a down hole pump which is powered by a electricity generated by a generator using natural gas, obvious. Claim 34 depends from claim 27 and adds the feature that the storage unit is a silo erected on the job site in a substantially vertical lengthwise position. Boasso teaches a method of supplying bulk product to an end user which transports a silo to a job site and erects it in a substantially vertical lengthwise position (see abstract). It would have been obvious to one of ordinary skill in the art at the time of applicants’ invention from the teaching of Boasso to modify the method of Heilman by transporting the dry solid to a job site in a silo which is then erected in a substantially vertical lengthwise position to enable transport of a large quantity of the solid, 
	In regard to claims 35 and 36, figures 15-20 of Boasso show the silo self-erecting from a horizontal position used for shipping to a vertical position used for dispensing at the job site. 

Claims 40,41 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heilman in view of Hunt as applied to claims 27-33,37-39, 42-45, 47 and 48 above, and further in view of Coquilleau.
	As discussed above, Heilman, as modified, renders applicants’ basic inventive concept of claim 27 and claim 45, a method of performing a well treatment operation which stores a solid material, blends the solid material with a liquid and injects the resultant fluid into a well using a down hole pump which is powered by a electricity generated by a generator using natural gas, obvious. Claims 40 and 41 depend from claim 27 and claim 46 depends from claim 45 and these dependent claims add the feature that compressed or liquefied natural gas is used to power the generator. Coquilleau discloses a system of powering well components using natural gas. Paragraph 20 states that compressed natural gas, liquefied natural gas or gas from the well bore can be used as a fuel source. It would have been obvious to one of ordinary skill in the art at the time of applicants’ invention from the teaching of Coquilleau to use compressed or liquefied natural gas as the fuel source as they are taught to be equivalent to gas from the well bore (although obviously changes would be recognized by an ordinary practitioner to be required in the system to enable vaporization of the liquefied gas or improved strength in the walls to accommodate fuels with higher energy contents).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claims 27-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-46 of copending Application No. 17/221,176 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same method steps with only minor semantic differences. Both applications claim a method of performing a fracturing operation with a solid used in the process held in a storage container and fed by gravity to a blender with the resultant material from the blender fed to a down hole pump, with the down hole pump powered by a generator which uses conditioned field gas as a fuel. An ordinary practitioner in the art would consider it obvious that the method of the current claims overlaps with the method of the ‘176 claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 27-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-41 of copending Application No. 17/221,204 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same method steps with only minor semantic differences. Both applications claim a method of performing a fracturing operation with a solid used in the process held in a storage container and fed by gravity to a blender with the resultant material from the blender fed to a down hole pump, with the down hole pump powered by a generator which uses conditioned field gas as a fuel. An ordinary practitioner in the art would consider it obvious that the method of the current claims overlaps with the method of the ‘204 claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 27-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-46 of copending Application No. 17/221,242 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same method steps with only minor semantic differences and the current limitation of powering the pump with a generator powered by natural gas from the site is one of the alternatives claimed in the ‘242 application. Both applications claim a method of performing a fracturing operation with a solid used in the process held in a storage container and fed by gravity to a blender with the resultant material from the blender fed to a down hole pump, with the down hole pump powered by a generator which uses conditioned field gas as a fuel. An ordinary practitioner in the art would consider it obvious that the method of the current claims overlaps with the method of the ‘242 claims. The ‘242 claims include options for powering the pump that are not claimed in this application, but the claims of this application are contained in the claims of the ‘242 application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 27-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-45 of copending Application No. 17/221,317 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same method steps with only minor semantic differences and the ‘317 including options that are not claimed here (but claimed in the alternative with steps that are claimed here). Both applications claim a method of performing a fracturing operation with a solid used in the process held in a storage container and fed by gravity to a blender with the resultant material from the blender fed to a down hole pump, with the down hole pump powered by a generator which uses conditioned field gas as a fuel. An ordinary . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed February 10, 2022 have been fully considered but they are not persuasive. It is not questioned that Hunt teaches the use of a generator powered by gas derived from a well during production and not during fracturing. It is also not questioned that fracturing requires more power and a different pump than a typical oil drilling or natural gas production process. It is also agreed that Hunt does not teach “pumping the fracturing fluid into a down hole location using the at least one pump, wherein the electricity produced at the job site is used to power the at least one pump.” (first full paragraph of page 13 of the remarks) This is because the other references are relied upon to teach the fracturing fluid being pumped. It is further noted that the current claims do not require all of the power used for the fracturing down hole pump to be derived from the generator powered with gas from the well site. Slabaugh and Heilman teach the use of frac pumps. A POSITA using such a pump would also want to limit the waste and environmental impact of using the frac pumps. Hunt teaches that gas from pumping systems (that may otherwise be wasted) can be used to power a generator to provide at least part of the pumping energy required by the process. This will eliminate the possible flaring of the gas (which will waste the gas and add to the carbon footprint of the process) and any portion of the energy to the pump provided reduces the required energy from an external source. Applicant states (based on the McGowan declaration) that the pumps of Heilman and Slabaugh require 3-100 times the power of a pump used in a production well such as shown in Hunt. As .
In regard to claim 45, Slabaugh teaches the use of a sand or proppant source 40 and a storage system for a granular material which is transferred partially using gravity. An ordinary practitioner would either use the same system (which requires an auger) or use a more conventional gravity system if the placement of the source 40 permits (as this would obviously reduce the power requirements and capital costs by removing the auger). The amendment requiring that the sand or proppant is transferred using “at least gravity”, is not seen to require using only gravity to convey the sand or proppant. The “at least” language is seen to permit other means of transfer, as long as gravity is one of the means and the auger of Slabaugh will not function properly if not fed using gravity. If applicant is attempting to claim that only gravity is used, the claim should be amended to “using only gravity” or “using gravity without a powered transfer means”.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOERRLER whose telephone number is (571)272-4807.  The examiner can normally be reached on M-F, 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/WILLIAM C DOERRLER/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        
Conferees: /JAK/ /E.D.L/                            SPRS, Art Unit 3993